







Exhibit 10.25


CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”), dated as of January 7, 2019 (the
“Effective Date”), is made and entered into by and between W. Bryan Hill, a
resident of the State of Texas (“Employee”), and RealPage, Inc., a Delaware
corporation (“Company”).
RECITALS
A.
As of the date hereof, Employee serves as Executive Vice President, Chief
Financial Officer and Treasurer, of Company pursuant to the Amended and Restated
Employment Agreement dated as of March 1, 2015 (the “Employment Agreement”)
between Employee and Company.

B.
Employee has expressed the intention to resign from his position as Executive
Vice President, Chief Financial Officer and Treasurer of Company and from any
position he holds with any subsidiaries or other affiliates of Company.

C.
In order to assist with the transition of Employee’s duties and responsibilities
by reason of his resignation, Company and Employee have agreed that Employee
will resign his position as Executive Vice President, Chief Financial Officer
and Treasurer of Company and from any position he holds with any subsidiaries or
other affiliates of Company effective as of January 7, 2019 (the “Resignation
Date”), and continue as an employee of Company through February 28, 2019 (the
“Employment Separation Date”) and thereafter provide certain consulting
services, as requested and mutually agreed pursuant to the terms and conditions
of this Agreement, through April 2, 2019 (the “Termination Date”).

D.
From and after the Termination Date, Company and Employee desire to have no
further obligations to each other, except as specifically provided herein or in
the Employment Agreement.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, Company and Employee agree as follows:
1.Resignation as Executive Vice President, Chief Financial Officer and
Treasurer. Employee acknowledges and agrees that, as of the Resignation Date,
Employee will cease to perform services for Company in the capacity as its
Executive Vice President, Chief Financial Officer and Treasurer, but shall
continue to perform transition and other services for Company in the capacity as
an employee through February 28, 2019. Employee further acknowledges and agrees
that effective as of the Employment Separation Date, Employee’s resignation will
constitute a termination of Employee’s employment pursuant to Section 7(e) of
the Employment Agreement.
2.    Consulting Services.
(a)    The provisions of this Paragraph 2, together with the other provisions of
this Agreement relating to the performance of the Consulting Services (as
defined below) and the payment of compensation therefor (including the relevant
portions of Paragraph 3(b)), shall be binding and effective during the period
beginning on the Employment Separation Date and ending on the Termination Date
(the “Consulting Period”).
(b)    From time to time during the Consulting Period, Company may request that
Employee perform certain discrete or project-based services as needed with
respect to the transition of responsibilities of the office of Executive Vice
President, Chief Financial Officer and Treasurer. As a consultant, Employee
shall consider any such requests and, if mutually agreed, will perform such
services during the Consulting Period pursuant to this Agreement. The services
may include transition of Employee’s responsibilities and assistance with any
matters that relate to Employee’s areas of responsibility on behalf of Company
prior to the Employment Separation Date (the “Consulting Services”). During the
Consulting Period, the Consulting Services will be performed by Employee under
the oversight and supervision of Company’s Chief Executive Officer.
(c)    All Consulting Services shall be performed in accordance with such
guidelines and instructions, consistent with the terms of this Agreement, as may
be provided from time to time by or on behalf of Company’s Chief Executive
Officer. The Consulting Services shall be performed at Employee’s home or at
such other locations as the Chief Executive Officer of Company and Employee may
mutually agree. During the Consulting Period, Company shall permit Employee to
continue the use of the Company email account and address that was assigned to
Employee during his employment; provided, however, that emails sent, forwarded
or replied to by Employee from the Company email account after the Employment
Separation Date shall include a statement approved by Company (including as to
font and location) that indicates that Employee is a consultant of Company.





--------------------------------------------------------------------------------




(d)    If Company reasonably determines that Employee has breached this
Agreement or any of the continuing obligations described in Paragraphs 7 or 8,
whether due to Employee’s refusal to perform any mutually agreed Consulting
Services or otherwise, Company may require that Employee cease providing
Consulting Services hereunder until such breach has been cured or until further
notice from the Company; provided, that such cessation of Consulting Services
will not have the effect of accelerating the Termination Date or shortening the
Consulting Period hereunder. In performing Consulting Services pursuant to this
Agreement, Employee will have no authority to assume or create any obligation or
liability in the name of or on behalf of Company or subject Company to any
obligation or liability, unless expressly requested by Company in writing.
(e)    It is the intent and purpose of this Agreement to create a legal
relationship of independent contractor, and not employment, between Employee and
Company during the Consulting Period. Following the Employment Separation Date,
except as otherwise required by law, Employee will not be treated as an employee
of Company for purposes of the Federal Insurance Contribution Act, the Social
Security Act, the Federal Unemployment Tax Act, income tax withholding at
source, or workers compensation laws, and will not be eligible for any employee
benefits whatsoever, other than those set forth herein. Employee shall be
responsible for the payment of self-employment taxes (including without
limitation Medicare taxes, Social Security taxes and unemployment taxes related
thereto) and federal income taxes due on the payments made pursuant to
Paragraph 3 of this Agreement.
3.    Consulting Fees.
(a)    In consideration of Employee’s agreement to serve as a consultant on
mutually agreed Consulting Services projects under the terms of this Agreement,
Company agrees that (i) Employee’s status as a “Service Provider” pursuant to
the Stock Plans (as defined in Paragraph 6 below) will continue uninterrupted
from the Resignation Date through the end of the Consulting Period and that as a
result Employee’s equity awards under the Stock Plans which are outstanding as
of the Resignation Date and due to vest on April 1 2019 will vest on April 1,
2019 in accordance with the terms of the applicable restricted stock and stock
option agreements, as more fully set forth in Paragraph 6 and Schedule A of this
Agreement; and (ii) Employee shall be eligible to receive payment of an annual
bonus for 2018 under the terms of the RealPage 2018 Management Incentive Plan
(the “2018 MIP”) on the same date in 2019 that Company makes final payment under
the 2018 MIP to Company executives, generally, and in the same amount that
Employee would have been entitled to receive as though he had remained
continuously employed by Company from the Resignation Date through the date of
such final payment under the 2018 MIP to other Company executives, generally.
(b)    During the Consulting Period, except as expressly provided herein,
Employee shall not be eligible to participate or be covered by any employee
benefit plan, program or arrangement of Company or any of its affiliates
(collectively, the “Benefit Plans”), including, but not limited to, group health
insurance, disability insurance, and life insurance. Employee also will not
participate in Company’s vacation or paid time off programs during the
Consulting Period. Notwithstanding the foregoing, after the Employment
Separation Date, Employee shall continue to have such rights in respect of
vested benefits under Benefit Plans as are provided for in accordance with the
terms and conditions of such Benefit Plans.
4.    Exclusivity of Consideration. Effective upon the Employment Separation
Date and except as provided in (a) if applicable, the Stock Plan (as defined
below in Paragraph 6), the Option Agreement(s) (as defined below in Paragraph
6), the Restricted Stock Agreement(s) (as defined below in Paragraph 6), and (b)
Paragraphs 1, 2, 6 and 9 of this Agreement, neither Company nor any of the other
Released Parties (as defined below in Paragraph 5) shall have any further
obligation to provide Employee with compensation or benefits under any plan,
policy, agreement or arrangement of Company by reason of Employee’s termination
of employment or in consideration of this Agreement.
5.    Release. Employee agrees, upon and as a condition to the April 1, 2019
vesting of equity awards as described in Paragraph 6, to execute a final release
of claims on behalf of Employee and his spouse, heirs, descendants,
administrators, representatives and assigns, by which each of them releases,
waives, forever discharges and covenants not to sue Company, its past, present
and future parents, subsidiaries, divisions and affiliates (“Affiliates”), and
each of its and their respective predecessors, successors and assigns, and each
of their respective past, present and future employees, officers, directors,
agents, insurers, members, partners, joint venturers, employee welfare benefit
plans, employee pension benefit plans and deferred compensation plans, and their
trustees, administrators and other fiduciaries, and all persons acting by,
through, under or in concert with them, or any of them (the “Released Parties”)
from all claims against the Released Parties, pursuant to release agreement
substantially in the form attached as Exhibit A to the Employment Agreement,
except that consideration for such release will be the compensation as described
herein.
6.    Equity Rights.    Employee has outstanding equity awards under Company’s
2010 Equity Incentive Plan, as amended, and/or Company’s 1998 Stock Incentive
Plan, as amended (each, a “Stock Plan”). A list of outstanding awards made to
Employee under the Stock Plans is attached to this Agreement as Schedule A.
Company and Employee intend that Employee’s status as a “Service Provider” (as
defined in the Stock Plans) will continue uninterrupted after the Employment
Separation Date and through the Termination Date such that vesting under
outstanding awards will continue in accordance with their terms through the
Termination Date. Subject


2
    

--------------------------------------------------------------------------------




to Paragraph 3(a) of this Agreement, Employee specifically acknowledges and
agrees that each of the stock options and restricted shares outstanding as of
the close of business on the Employment Separation Date (as set forth in
Schedule A) shall be governed by the terms and conditions of the applicable
Stock Plan and the applicable Option Award Agreements and Restricted Stock Award
Agreements between Employee and Company governing such equity awards, including
with respect to termination and forfeiture; and Employee acknowledges and agrees
that, except as specifically set forth in Schedule A, Employee does not own, and
has no other contractual right to receive or acquire, any security, derivative
security, stock option or other form of equity in Company or any of its
affiliated entities.
7.    Confidentiality.
(a)    Definition. For purposes of this Agreement, “Confidential Information”
includes, in whatever form or format, all non-public information, including
without limitation, trade secrets, disclosed to or known to Employee as a direct
or indirect consequence of or through Employee’s employment with Company, about
Company, its parents or subsidiaries, its technology, finances, business
methods, plans, operations, services, products and processes (whether existing
or contemplated), or any of its directors, employees, clients, prospective
clients, agents or suppliers, including all information relating to software
programs, source codes or object codes; computer systems; computer systems
analyses, testing results; flow charts and designs; product specifications and
documentation; user documentation; sales plans; sales records; sales literature;
customer lists, prospect list and files; research and development projects or
plans; marketing and merchandising plans and strategies; pricing strategies;
price lists; sales or licensing terms and conditions; consulting sources; supply
and service sources; procedure or policy manuals; legal matters; financial
statements; financing methods; financial projections; and the terms and
conditions of business arrangements with its parent, clients, suppliers, banks,
or other financial institutions. Company Confidential Information shall not
include information that is in Employee’s possession legally and without
restriction as of the Effective Date of this Agreement.
(b)    Obligation to Company. Except as permitted or directed by Company,
Employee shall not divulge, furnish or make accessible to anyone or use directly
or indirectly to the detriment of Company in any way any Confidential
Information of Company that Employee has acquired or become acquainted with
during the term of Employee’s employment by Company or any time thereafter,
whether developed by Employee or by others, whether or not patented or
patentable, directly or indirectly useful in any aspect of the business of
Company. Employee acknowledges that the Confidential Information above‑described
is knowledge or information that constitutes a unique and valuable asset of
Company and represents a substantial investment of time and expense by Company,
and that any disclosure or other use of such Confidential Information contrary
to the provisions of this Paragraph 7 would be wrongful and would cause
irreparable harm to Company. The foregoing obligations of confidentiality shall
not apply to any Confidential Information which is lawfully published in any
manner, which is currently or subsequently becomes generally publicly known
other than as a direct or indirect result of the breach of this Agreement by
Employee.
(c)    Obligations to Third Parties. Company respects the right of every
employer to protect its confidential and proprietary information. Company
specifically wishes to prevent Employee from disclosing to Company at any time
after Employee’s Termination Date any confidential or proprietary information
belonging to any other employer. Employee represents to Company that Employee
will not use or otherwise exploit any confidential or proprietary information of
Company’s clients, vendors or other third parties to whom Company owes an
obligation of confidentiality after the Termination Date.
8.    Continuing Obligations Contained in Other Documents and Return of Company
Property.
(a)    Continuing Obligations. Employee hereby represents, warrants and agrees
that Employee has complied with, and at all times hereafter will comply with,
Employee’s obligations under any agreements and documents that Employee executed
for Company’s benefit at the commencement of or during Employee’s employment,
including, without limitation, Sections 11 and 22 of the Employment Agreement
(Confidentiality, Non-Compete, and Non-Solicitation, Non-Interference,
Non-Disparagement, etc., and Applicable Law, Venue, Jurisdiction and
Arbitration), the Confidential Information, Invention Assignment and Arbitration
Agreement, and any other confidentiality, non-disclosure, or proprietary
information agreements, and the agreements and plans referenced in Paragraph 6
of this Agreement.
(b)    Return of Company Property. Employee shall return to Company all Company
property, including without limitation, all Confidential Information, in
Employee’s possession, custody or control on or before the Termination Date.
Employee further agrees to search for and then, after providing Company with a
copy, delete all of Company’s business information, whether or not privileged or
Confidential Information, from all of Employee’s personal devices, including
phones, tablets, computers, and electronic storage devices, other than
information that Employee may need for personal finances and tax filings, or
agreements between Employee and Company or any of its affiliates. Employee
agrees to represent in writing to Company on the Termination Date that Employee
has complied with the foregoing provisions of this Paragraph 8(b).


3
    

--------------------------------------------------------------------------------




9.    Cooperation Covenant. Employee agrees to cooperate fully, truthfully and
in good faith upon the reasonable request of Company, in assisting Company with
(a) investigating, prosecuting or defending any claim that arises out of or
relates in any manner to Employee’s employment with Company; (b) responding to
or preparing for any government audit, investigation or inquiry that arises out
of or relates in any manner to Employee’s employment with Company; and (c)
assisting in the preparation or audit of Company’s financial statements for any
period of time when Employee was employed by Company. Employee understands that
such full, truthful and good faith cooperation includes being physically present
and available to work with Company and its attorneys and auditors to investigate
and prepare for claims and to testify truthfully. Company will reimburse
Employee for any reasonable out‑of‑pocket expenses that Employee may incur in
connection with such cooperation.
10.    Waiver of Breach. A waiver by Employee or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
11.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address set forth below or at such other address as the party may
have previously specified by like notice.  If by mail, delivery shall be deemed
effective three (3) business days after mailing in accordance with this
Paragraph.
(a)    If to Company, to:


Attn: Chief Executive Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082


With a copy to:


Attn: Chief Legal Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082
(b)    If to Employee, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Employee
provided by Employee to Company.


12.    Applicable Law, Venue, Jurisdiction, and Arbitration. This Agreement
shall be governed, construed, and enforced in accordance with the laws of the
State of Texas (without regard to the principles of conflicts of law). This
Agreement has been entered into in Dallas County, Texas and it shall be
performable for all purposes in Dallas County, Texas. Any action or proceeding
concerning, related to, regarding, or commenced in connection with the Agreement
must be brought in accordance with the arbitration procedure described in
Section 22 of the Employment Agreement.
13.    Successors. Because the obligations of this Agreement are personal in
nature to Employee, Employee is not entitled to assign, sell, transfer,
delegate, or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement. This Agreement
shall inure to the benefit of and be binding upon Employee’s heirs, spouse,
descendants, administrators and executors. Company may assign the rights
hereunder to an entity controlled, directly or indirectly, by Company or to a
purchaser of Company’s business as then operated by Company (or a successor of
Company). The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors of Company. In the event that
Company’s business is sold, reorganized or otherwise transferred (in whole or in
part) to another business or entity, it is intended that the limitations of
Paragraphs 7 - 12 shall continue in effect with respect to any portion of
Company’s business that is retained by Company as well as any portion that is so
transferred and, to that end, the term “Company” in this Agreement shall include
any successor to all or any portion of Company’s business (as applicable).
14.    Section 409A. This Agreement shall be interpreted so that the payments
and benefits provided for under this Agreement shall either comply with, or be
exempt from, the requirements of section 409A of the Code, the regulations and
other binding guidance promulgated thereunder (“Section 409A”) so that Employee
is not subject to any taxes, penalties or interest under Section 409A. Employee
represents and warrants that the release contemplated in this Agreement will
include any claims against the Released Parties for any taxes, penalties or
interest that may be imposed on Employee pursuant to Section 409A as a result of
the payments and benefits provided for under this Agreement. Company and
Employee agree that Employee’s Termination Date will be the date of Employee’s
“separation from service” for purposes of Section 409A.


4
    

--------------------------------------------------------------------------------




15.    Construction of Agreement. The language of this Agreement shall not be
construed for or against any particular party. The headings used herein are for
reference only and shall not affect the construction of this Agreement.
16.    Severability; Enforceability. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void by the final determination of an arbitrator or
court of competent jurisdiction, and all appeals therefrom shall have failed or
the time for such appeals shall have expired, such clause or provision shall be
deemed eliminated from this Agreement but the remaining provisions shall
nevertheless be given full force and effect. In the event this Agreement or any
portion hereof is more restrictive than permitted by the law of the jurisdiction
in which enforcement is sought, this Agreement or such portion shall be limited
in that jurisdiction only, and shall be enforced in that jurisdiction as so
limited to the maximum extent permitted by the law of that jurisdiction.
17.    Entire Agreement. This Agreement, along with (to the extent applicable)
the Stock Plans, the Option Agreements, the Restricted Stock Agreements, the
Employment Agreement, and any other agreements referenced in Paragraph 8 above,
sets forth the entire agreement between the parties with respect to Employee’s
resignation from employment with Company and Company’s obligations to Employee
prior to such time, as well as following such resignation; and, except as
otherwise provided herein, supersedes all prior plans, policies, agreements and
arrangements between the parties, oral or written, or which have covered
Employee during his period of employment with Company.
18.    Amendment to Agreement. Any amendment to this Agreement must be in a
writing signed by duly authorized representatives of the parties hereto and
stating the intent of the parties to amend this Agreement.
19.    Assumption of Risk. The parties hereto fully understand that if any fact
with respect to any matter covered by this Agreement is found hereafter to be
other than, or different from, the facts now believed to be true, they expressly
accept and assume the risk of such possible difference in fact and agree that
the release provisions hereof shall be and remain effective notwithstanding any
such difference in fact.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
Signature Page Attached


5
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.
COMPANY:
RealPage, Inc.


By:/s/ Stephen T. Winn                
Stephen T. Winn
Chief Executive Officer


Date:01/07/2019                    






EMPLOYEE:




Signed:/s/ W. Bryan Hill            _______
Name:    W. Bryan Hill


Date:01/07/2019                    


6
    

--------------------------------------------------------------------------------






SCHEDULE A


TO CONSULTING AGREEMENT
For
W. Bryan Hill
(Anticipated as of February 28, 2019)


Grant Name
Grant Price
Granted
Vested
Unvested
Exercisable
Exercised / Released
Outstanding
Restricted Shares Scheduled to Vest on 04/01/2019
02/26/2016 RS CIC-D&D


$0.00


46,200
42,350
3,850
0
42,350
3,850
3,850
03/02/2017 RS CIC-D&D


$0.00


36,135
21,077
15,058
0
21,077
15,058
3,011
03/02/2018 RS CIC D&D


$0.00


22,585
5,646
16,939
0
5,646
16,939
1,882
03/02/2018 RS (Market Based) CIC-D&D


$0.00


45,172
5,646
39,526
0
5,646
39,526
2,823
 Total
 
150,092
74,719
75,373
0
74,719
75,373
11,566





7
    